In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-21-00047-CV

JOE ERVIN LOCKRIDGE, Appellant            §   On Appeal from the 431st District
                                              Court
                                          §
                                              of Denton County (20-7122-431)
V.                                        §
                                              April 15, 2021
                                          §
STEPHANIE MARTIN, Appellee                    Memorandum Opinion by Justice
                                              Walker

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Brian Walker___________________
                                        Justice Brian Walker